DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-9, 11-14, 16-20, and 22-27 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5-9, and 11 are allowed.
Claims 12-14, 16-20, and 22 are allowed.
Claims 23-27 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Pederson et al. (U.S. Patent Application Publication 2002/0133425), discloses storing a customized policy in an electronic product registration (ER) system, the customized policy pertaining to product return or warranty (see especially paragraphs 34 and 35).  Toumayan et al. (U.S. Patent Application Publication 
The claimed invention is directed to an abstract idea in the field of commercial interactions (Mayo test, Step 2A, Prong 1), but, although the case is marginal, the claims as amended integrate the abstract idea into a combination of specific operations in a meaningful way such that the claims as a whole are more than a drafting effort to monopolize the exception (Mayo test, Step 2A, Prong 2).
The above statement of reasons for the indication of non-obvious subject matter is applicable to each of claims 1, 12, and 23, which are parallel to each other, and to the claims depending from claims 1, 12, and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barstad et al. (U.S. Patent 10,497,000) discloses dynamic return privileges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	August 27, 2021